DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 0 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshi et al. US 2013/0051475.
As to claim 4, Joshi teaches a video decoding method comprising: obtaining, from a bitstream, encoding order information indicating an encoding order indicating whether a second sub-block is decoded prior to a first sub-block in a current block; [abstract; figs. 2-3; figs. 8-14; ¶ 0087-0089; ¶ 0098-0105] obtaining encoding information indicating an intra prediction mode for the first sub-block among a plurality of intra prediction modes; [figs. 2-3; ¶ 0089; ¶ 0105; ¶ 0118; ¶ 0123; ¶ 0194-0196] and, when the encoding order information indicates that the second sub-block is decoded prior to the first sub-block and the encoding information indicates a first mode among the plurality of intra prediction modes, obtaining a current sample in the first sub-block using a left sample, a bottom-left sample, a right sample, a bottom-right sample and a upper sample, wherein the right sample and the bottom-right sample are located in the second sub- block. [figs. 8-14; ¶ 0156-0165; ¶ 0173-0179] 
As to claim 5, Joshi teaches a video encoding method comprising: generating encoding order information indicating an encoding order indicating whether a second sub-block is decoded prior to a first sub-block in a current block; [abstract; figs. 2-3; figs. 8-14; ¶ 0087-0089; ¶ 0098-0105] determining encoding information indicating an intra prediction mode for the first sub- block among a plurality of intra prediction modes; [figs. 2-3; ¶ 0089; ¶ 0105; ¶ 0118; ¶ 0123; ¶ 0194-0196] and, when the second sub-block is decoded prior to the first sub-block and a first mode among the plurality of intra prediction modes is used for prediction on the first sub-block, obtaining a current sample in the first sub-block using a left sample, a bottom-left sample, a right sample, a bottom-right sample and a upper sample, wherein the right sample and the bottom-right sample are located in the second sub- block.  [figs. 8-14; ¶ 0156-0165; ¶ 0173-0179] 
As to claim 6, Joshi teaches a video decoding device comprising: an extractor configured to obtain, from a bitstream encoding order information indicating an encoding order indicating whether a second sub-block is decoded prior to a first sub-block in a current block; [abstract; figs. 2-3; figs. 8-14; ¶ 0087-0089; ¶ 0098-0105] and a decoder configured to: obtain encoding information indicating an intra prediction mode for the first sub-block among a plurality of intra prediction modes, and when the second sub-block is decoded prior to the first sub-block [figs. 2-3; ¶ 0089; ¶ 0105; ¶ 0118; ¶ 0123; ¶ 0194-0196] and a first mode among a plurality of intra prediction modes is used for prediction on the first sub-block, obtain a current sample in the first sub-block using a left sample, a bottom-left sample, a right sample, a bottom- right sample and a upper sample, 3 wherein the right sample and the bottom-right sample are located in the second sub- block. [figs. 8-14; ¶ 0156-0165; ¶ 0173-0179] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483